Citation Nr: 1117796	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Dan Brook Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from January 1951 to January 1955 and from July 1955 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Appeals (VA).  In a June 2010 decision the Board denied appellant's claim.  The appellant appealed and in an April 2011 order, the Court of Appeals for Veterans' Claims (Court) granted the parties April 2011 Joint Motion (Joint Motion) for Remand, thus vacating the June 2010 decision and remanding the case back to the Board for action consistent with the terms of the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2011 Joint Motion, the parties noted that a November 2007 negative response from the Defense Threat Reduction Agency (DTRA) concerning the Veteran's possible radiation exposure during military service in New Mexico in 1955-56, indicated that unit records showed no temporary duty for the Veteran in the Pacific Proving Ground (PPG) and that after a careful search of available dosimetry data, no record of any radiation exposure for the Veteran was found.  
However, the parties also noted that DTRAs search focused only on whether records verified the Veteran's presence at PPG and not whether his duties otherwise resulted in radiation exposure, including through direct contact with aircraft used in Operation Redwing, as alleged by the appellant in her statement accompanying her May 2009 substantive appeal.  In particular the appellant reported that the Veteran's official duties were to maintain all of the armaments and electronics of the aircraft that were in direct support of the test.  She also indicated that the Veteran was in direct contact with the aircraft before it left the base to do the testing at PPG and also after it returned to the base.  Accordingly, the parties were in agreement that a remand was warranted for VA to provide DTRA with such specific information regarding the Veteran's duties and for DTRA to attempt to verify the information and whether such activities resulted in radiation exposure.

The parties also noted that the appellant had submitted a copy of the Veteran's radiation dosimeter used during service to VA and had asked VA to read the dosimeter in an effort to determine whether he had been exposed to radiation.  Subsequently, the Board, in its June 2010 decision had concluded that there was nothing in the record to suggest that an accurate reading of the Veteran's radiation exposure could currently be taken.  However, the parties found that the Board's finding was conclusory.  Consequently, the parties agreed that a remand was also necessary so that either a dosimeter reading may be obtained or a clear explanation may be provided as to why a dosimeter reading is not currently possible.

As the Board may not conduct the above described development, a further remand to the RO/AMC is required. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should determine whether or not a reading can be taken from the dosimeter in the possession of the appellant.  If necessary, the appellant should be asked to send or deliver the dosimeter to the RO/AMC and the RO/AMC should have the dosimeter analyzed by an appropriate expert.  If the RO does not arrange for any such direct analysis, it should provide a clear, fact based explanation for the record as to why it is not possible to obtain a current reading from the dosimeter that would correspond to any actual radiation exposure during service.  The explanation should include citation to pertinent source material.   

2.   The RO/AMC must send a further request to the DTRA to attempt to verify the Veteran's duties in support of the radiation testing done at PPG in 1955-56.  The RO/AMC should append to the request any information from the claims file pertinent to the Veteran's alleged support duties and radiation exposure, including the DTRA's initial November 2007 letter and the appellant's "Attachment A" appended to her May 2009 substantive appeal.  The RO should also include in the record a list of the documents that it appends to the request.  The DTRA should be informed that the Veteran's official duties are alleged to have included maintaining the armaments and electronics of the aircraft, which were used in direct support of the testing done at the PPG.  DTRA should also be informed that it is alleged that the Veteran was in contact with this aircraft and equipment directly before it left Kirtland Air Force base to travel to the PPG to conduct testing, and also after the aircraft returned to Kirtland Air Force Base from the PPG.  

DTRA should then be asked to attempt to verify whether the Veteran did engage in such duty.  DTRA should also be asked to determine whether such duty resulted in any radiation exposure.  Additionally, DTRA should be asked to attempt to quantify the amount of any radiation exposure that might have occurred.  

3.  If the above actions result in the need to conduct any further development, such development should be undertaken by the RO/AMC.  

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



